Cause NO.



                                                        IN THE DISTRICT COURT
THE STATE OF TEXAS
                                                       £J$_ JUDICIAL DISTRICT
        VS.     ■
                                                         BEXAR COUNTY, TEXAS


                                                                                                ■'-.- ! )
                                                                                           ^*        o



                               NOTICE OF APPEAL                                                       .




TO THE HONORABLE JUDGE OF SAID COURT:

                                                                   Defendant in the
   Come now _           \,""r. r joV^ 1\

above styled and numbered cause, on this the            da* of
                                                  and within thirty (30) days of

        ing havinB been imposed against Defendant on the jjj±±_ day of
 sentencin

                                           Ll    , in said cause, and files this written


 notice of appealof said conviction to the 4'" Court ofAppeals, Bexar County Criminal
 Justice Center, 300 Dolorosa, San Antonio, Texas 78205.




                                                     Respectfully submitted,




                                                      Defendant
  Attorney for Defendant
Defendant
                           Cause NO. 3nUlC.H^2 le A


                                                      IN THE DISTRICT COURT
THE STATE OF TEXAS

                                                     ££J_ JUDICIAL DISTRICT
        VS.
                                                       BEXAR COUNTY, TEXAS




           MOTION FOR APPOINTMENT OF COUNSEL ON APPEAL




 TO THE HONORABLE JUDGE OF SAID COURT:
                                                        Defendant in the above styled


 aparthereotandrequesafce Court appoint counsel appeal for Defends and i
 support of mi motion would show the Court lie foUowmg:



    ThaJJ^
  judgment was entered and Defendant was sentenced in this cause.

                                           n.




                                               m.


      Tha.Defend.nt is indigea, andwhoUy destitute ofmeans vdu^chto re^in
   counsel to represent Defendant on appeal.
WHEREFORE, PREMISES CONSIDERED, Defendant respectfully moves the Court
to appoint counsel to represent Defendant in accordance with Article 26.05 ofthe Texas
Code of Criminal Procedure.

                                                   Respectfully submitted,




Attorney for Defendant                              Defendant



                               CERTIFICATE OF SERVICE


    I, hereby certify that on this the ^2L day of^g egjufo^-r—> Jfci4 a tme
 and correct copy ofthe above and foregoing Motion for Appointment of Counsel on
 Appeal was transmitted to office ofthe Bexar County District Attorney, Criminal
 Justice Center, 101W. Nueva, San Antonio, Texas 78205


                                                     Defendant




                                          ORDER


     On this the      of__               ,       , came on to be heard Defendant's
  Motion for Appointment of Counsel on Appeal and said motion is hereby

                               () GRANTED           () DENIED


   Signed this     , day of.




                                                        Judge Presiding
           UNSWORN DECLARATION BY INMATE




                        IX/A^vxap       , SID
Being presently incarcerated in the Bexar County Adult

Detention Center, San Antonio, Texas declare under Penalty of

Perjury that the foregoing instrument is true and correct.

   Signed on this thec3^ day o




                                 Defendant
                          ■it
                                                             neopost   FIR3T-CU3SW;
                                                                         ZIP 7820S
              CO
                                4th Court of Appeals
,   ■   ■
                                Criminal Justice Center
                                300Dolorosa
        '.2    I
                                San .'lutoBio, Texas 7S205
                     1.
               IT3